          Case 3:19-cv-04405-WHO Document 949 Filed 08/11/21 Page 1 of 5




     TODD KIM
1
     Assistant Attorney General
2    U.S. Department of Justice
     Environment & Natural Resources Division
3
     ROBERT P. WILLIAMS, Senior Trial Attorney
4
     Wildlife & Marine Resources Section
5    Ben Franklin Station, P.O. Box 7611
     Washington, D.C. 20044-7611
6    Telephone: 202-307-6623 | Fax: 202-305-0275
7    Email: robert.p.williams@usdoj.gov

8    THOMAS K. SNODGRASS, Senior Attorney
     Natural Resources Section
9    999 18th Street, South Terrace, Suite 370
10   Denver, CO 80202
     Telephone: 303-844-7233 | Fax: 303-844-1350
11   Email: thomas.snodgrass@usdoj.gov
12   Attorneys for Federal Defendants
13
                              UNITED STATES DISTRICT COURT
14                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                 SAN FRANCISCO DIVISION
15
16   YUROK TRIBE, et al.,                )          Case No. 3:19-cv-04405-WHO
17                                       )
                Plaintiffs,              )          STIPULATION TO CONTINUE
18                                       )          HEARING DATE ON MOTIONS TO
           v.                            )          LIFT STAY OF LITIGATION AND
19
                                         )          DEADLINE FOR RESPONSES
20   U.S. BUREAU OF RECLAMATION, et al., )          THERETO
                                         )
21              Defendants,              )          Hearing Date: September 10, 2021
                                         )          Hearing Time: 2:00 p.m.
22
           and                           )          Judge: Honorable William H. Orrick
23                                       )
     KLAMATH WATER USERS                 )
24   ASSOCIATION,                        )
                                         )
25
           and                           )
26                                       )
     THE KLAMATH TRIBES,                 )
27                                       )
28              Intervenor-Defendants.   )



     Stip. to Cont. Mot. to Lift Stay of Lit. - 1                 3:19-cv-04405-WHO
           Case 3:19-cv-04405-WHO Document 949 Filed 08/11/21 Page 2 of 5




1            Plaintiffs, Federal Defendants, and Defendants-Intervenors continue to meet and confer
2    on the motions to lift the stay filed by Defendant-Intervenor Klamath Water User Association’s
3    (“KWUA”) (Dkt. No. 928) (“KWUA’s Motion”) and by the Federal Defendants (Dkt. No. 938)
4    (“U.S. Motion”). Pursuant to the parties’ most recent, prior stipulation, the court set August 11,
5    2021, as the deadline for oppositions to these motions; August 25, 2021, as the deadline for
6    replies; and September 10, 2021, for a hearing on the motions. Dkt. No. 943.
7            The parties, except KWUA, request, and KWUA agrees that the hearing and deadlines
8    for oppositions and reply briefs be continued as set forth below to allow for continued
9    discussions among the parties, which may allow them to narrow the dispute or resolve the
10   pending motions with limited judicial involvement. In this regard, counsel for Plaintiffs,
11   Federal Defendants, and Defendant-Intervenor the Klamath Tribes have recently made
12   substantial progress in their negotiations, but need additional time to determine if they are able
13   to reach final terms on a stipulation, and KWUA agrees to afford the other parties that
14   opportunity. The parties hereby agree and stipulate that:
15           1.      Any stipulation among Plaintiffs, Federal Defendants, and/or the Klamath Tribes
16   be filed by August 18, 2021;
17           2.      Oppositions to KWUA’s Motion and the U.S. Motion and any stipulation among
18   Federal Defendants, Plaintiffs, and/or the Klamath Tribes, be filed by August 25, 2021;
19           3.      Any replies filed in support of KWUA’s Motion and/or the U.S. Motion,
20   including Federal Defendants’, Plaintiffs’, and/or the Klamath Tribes’ replies to any
21   opposition(s) filed to any stipulation into which they may enter, be filed by September 8, 2021;
22   and
23           4.      The hearing currently scheduled for September 10, 2021, on KWUA’s Motion
24   and the U.S. Motion be continued to September 22, 2021.
25           The parties previously stipulated to four continuances of the hearing date and associated
26   deadlines for KWUA’s Motion only, which the Court granted (Dkt. Nos. 930, 933, 935, and
27   937), as well to two prior continuances related to both KWUA’s Motion and the U.S. Motion,
28   which the Court also granted (Dkt. No. 941 and 943).


     Stip. to Cont. Mot. to Lift Stay of Lit. - 2                          3:19-cv-04405-WHO
          Case 3:19-cv-04405-WHO Document 949 Filed 08/11/21 Page 3 of 5




1            IT IS SO STIPULATED
2    Dated: August 11, 2021
3                                    Respectfully submitted,
4
                                     TODD KIM
5                                    Assistant Attorney General
                                     SETH M. BARSKY, Chief
6                                    S. JAY GOVINDAN, Assistant Chief
                                     U.S. Department of Justice
7
                                     Environment and Natural Resources Division
8
                                     /s/ Robert P. Williams
9                                    ROBERT P. WILLIAMS, Sr. Trial Attorney
10                                   Wildlife and Marine Resources Section
                                     Ben Franklin Station, P.O. Box 7611
11                                   Washington, D.C. 20044-7611
                                     (202) 307-6623 (tel)
12                                   (202) 305-0275 (fax)
13                                   robert.p.williams@usdoj.gov

14                                   /s/ Thomas K. Snodgrass
                                     THOMAS K. SNODGRASS, Sr. Attorney
15                                   Natural Resources Section
16                                   999 18th Street, South Terrace, Suite 370
                                     Denver, CO 80202
17                                   Telephone: 303-844-7233
                                     Thomas.snodgrass@usdoj.gov
18
19                                   Attorneys for Federal Defendants

20                                   /s/ Patti A. Goldman (with permission on 08/11/21)
                                     PATTI A. GOLDMAN (WSBA # 24426) [Pro Hac Vice]
21
                                     KRISTEN L. BOYLES (CSBA # 158450)
22                                   ASHLEY BENNETT (WSBA # 53748) [Pro Hac Vice]
                                     Earthjustice
23                                   810 Third Avenue, Suite 610
                                     Seattle, WA 98104
24
                                     Ph: (206) 343-7340 | Fax: (206) 343-1526
25                                   kboyles@earthjustice.org
                                     pgoldman@earthjustice.org
26                                   abennett@earthjustice.org
27
                                     Attorneys for Plaintiffs Pacific Coast Federation of Fishermen’s
28                                   Associations, Institute for Fisheries Resources, and Yurok Tribe



     Stip. to Cont. Mot. to Lift Stay of Lit. - 3                         3:19-cv-04405-WHO
          Case 3:19-cv-04405-WHO Document 949 Filed 08/11/21 Page 4 of 5




1
2                                    /s/ Amy Cordalis (with permission on 08/11/21)
                                     AMY CORDALIS (CSBA # 321257)
3                                    2910 Springer Drive
                                     McKinleyville, CA 95519
4
                                     Ph: (541) 915-3033
5                                    acordalis@ridgestoriffles.org

6                                    Attorneys for Plaintiff Yurok Tribe
7
                                     /s/ Paul S. Simmons (with permission on 08/11/21)
8                                    SOMACH SIMMONS & DUNN, PC, A Professional Corporation
                                     PAUL S. SIMMONS, ESQ. (SBN 127920)
9                                    JARED S. MUELLER, ESQ. (SBN 257659)
10                                   500 Capitol Mall, Suite 1000
                                     Sacramento, CA 95814
11                                   Telephone: (916) 446-7979
                                     Facsimile: (916) 446-8199
12                                   psimmons@somachlaw.com
13                                   jmueller@somachlaw.com

14                                   Attorneys for Defendant-Intervenor
                                     Klamath Water Users Association
15
16                                   /s/ Jay D. Weiner (with permission on 08/11/21)
                                     Jay D. Weiner (CSBA No. 226340)
17                                   Simon W. Gertler (CSBA No. 326613)
                                     Rosette, LLP
18
                                     1415 L St. Suite 450
19                                   Sacramento, California 95814
                                     Telephone: (916) 353-1084
20                                   Facsimile: (916) 353-1085
                                     jweiner@rosettelaw.com
21
22                                   Attorneys for The Klamath Tribes

23
24           PURSUANT TO STIPULATION, IT IS SO ORDERED

25
     Dated: August 11, 2021
26
27                                                  William H. Orrick,
28                                                  United States District Court Judge



     Stip. to Cont. Mot. to Lift Stay of Lit. - 4                          3:19-cv-04405-WHO
          Case 3:19-cv-04405-WHO Document 949 Filed 08/11/21 Page 5 of 5




                           ATTORNEY ATTESTATION OF CONCURRENCE
1
2            I hereby attest that I have obtained concurrence in the filing for the signature of all counsel

3    indicated by a “conformed” signature (“/s/”) within this e-filed document, in accordance with Civil

4    L.R. 5-1(i).

5    Dated: August 11, 2011 2021
6
7                                                    /s/ Thomas K. Snodgrass
                                                     Thomas K. Snodgrass, Sr. Trial Attorney
8                                                    U.S. Department of Justice
9                                                    Environment & Natural Resources Division

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stip. to Cont. Mot. to Lift Stay of Lit. - 5                              3:19-cv-04405-WHO
